DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
	Claims 1-15 are pending.

Claim Objections
	Claim 14 is objected to for depending upon itself. For the purpose of this action, claim 14 has been interpreted as depending from claim 13.
	Claim 15 is objected to because at line 1, “enlargement” should read --enlargements--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5, 8-11, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 11,067,205 (Iwamoto).
Regarding claim 1, Iwamoto discloses a coupler (50) for mounting to an externally threaded reinforcing bar (20; see Figures 1-4), the coupler comprising:
a body having a portion with an internal thread (41) for engagement with threads (31) of the reinforcing bar, wherein an inner end portion of the internal threads include on one of its flanks an enlargement (44) of progressively increasing extension (the enlargement increasing in size along portions 441 and 442 to a peak at 44 in Figure 2), the enlargement extending towards an opposing flank of the internal threads of inner end portion of the internal threads to provide an increasing friction fit with the threads of the reinforcing bar, the enlargement being only on a part of the face of the flank of the internal threads (see Figure 2) and wherein a remainder of said face of the flank is configured to form, in conjunction with an adjacent flank of the threads of the reinforcing bar during tightening, a void for receiving material displaced during tightening (see column 10, lines 8-16).
Regarding claim 2, Iwamoto discloses the enlargement (44) has a rounded form (see Figure 2).
Regarding claim 3, Iwamoto discloses the enlargement (44) is formed adjacent a crest of the internal threads (41; see Figure 2).
Regarding claim 5, Iwamoto discloses the enlargement (44) is formed adjacent a crest of the internal threads (41; see Figure 2).
Regarding claim 8, Iwamoto discloses a coupler (50) for coupling two threaded reinforcing bars (20) in end to end relation (see Figures 1-4), the coupler comprising:

Regarding claim 9, Iwamoto discloses for each set of internal threads (41), the enlargement (44) of said set extends towards an opposing flank of the internal threads of said set to provide an increasing friction fit with threads of one of the reinforcing bars, the enlargement being only on a part of the face of the flank of the internal threads of said set (see Figure 2), and wherein a remainder of the face of said flank is configured to form, in conjunction with an adjacent flank of the threads of one of the reinforcing bars during tightening, a void for receiving material displaced during tightening (see column 10, lines 8-16).
Regarding claim 10, Iwamoto discloses one of the enlargements (44) has a rounded form (see Figure 2).
Regarding claim 11, Iwamoto discloses one of the enlargements (44) is formed adjacent a crest of the internal threads (41; see Figure 2).
Regarding claim 13, Iwamoto discloses one of the enlargements (44) is formed adjacent a crest of the internal threads (41; see Figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 7, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto.
Iwamoto discloses the coupler of claims 3, 5, 1, 11, 13, and 18, respectively, but does not expressly disclose the enlargement (44), or one of the enlargements, is formed on no more than about two turns of the internal threads (41). Iwamoto, however, does disclose selectively forming the enlargement on a given number of threads (see, e.g., section TR4 in Figure 4). Applicant is reminded that it has been held that discovering an optimum value of a result effective variable (i.e. the number of threads having an enlargement) involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Iwamoto such that the enlargement (44), or one of the enlargements, is formed on no more than about two turns of the internal threads, as such a modification involves only routine skill in the art. One of ordinary skill in the art would have been motivated to make such a modification to the number of threads based upon the needed holding strength for a given application of the coupler.

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 7:30 AM – 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678 
February 23, 2022